Citation Nr: 1546794	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for arthritis of the knees and ankles, also claimed as polyarthralgia, secondary to service-connected disability of residuals of right tibial shaft stress fracture with ankle and knee disability and/or residuals of left proximal femur stress fracture with ankle and knee disability. 

3.  Entitlement to an increased disability evaluation for residuals of a left proximal femur stress fracture with knee and ankle disability, currently rated as 30 percent disabling. 

4.  Entitlement to an increased disability evaluation for residuals of a right tibial shaft stress fracture with knee and ankle disability, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2000 to April 2002. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2012 and September 2013 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut. 

In April 2013, the Veteran appeared at a hearing before a local hearing officer at the RO.  In June 2014, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record. 

This matter was previously before the Board in March 2015, at which time the Board reopened the previously denied claim of service connection for a low back disorder and remanded all the issues on the title page of this decision for further development.  

As will be discussed below, this matter must once again be remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded this matter for further development, to include  VA examinations.  The requested development has been completed.  

While the Veteran has acknowledged receipt of a supplemental statement of the case, and has indicated that she has no further evidence to submit, the Supplemental Statement of the Case to which she replied is not in the VA's electronic file system.  As such, the Board cannot review the document to understand what actions took place or what evidence was reviewed in support of those actions.  

The Board has made several attempts to administratively obtain this document but these attempts have been unfruitful.  As such, the Board must to remand this case to have the document associated with the record.  

Accordingly, the case is REMANDED for the following action:

Associate with the record the Supplemental Statement of the Case, prepared in compliance with the March 2015 Board remand, and to which the Veteran responded in August 2015, but which has not yet been associated with the record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

